Title: Benjamin Henry Latrobe to Thomas Jefferson, 20 November 1817
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


                    
                         Dear Sir,
                        Washington
Novr 20t 1817
                    
                    Your letter has remained a week unanswered in consequence of my absence, but immediately on my return I wrote (yesterday) to Philadelphia, desired one of the Carpenter’s pricebooks to be sent to You, which I have no doubt will be done without Loss of time.—
                    I am under the necessity of resigning my  situation at the Capitol. The present Commissioner Colonel Lane, has from the first week, treated me as his Clerk, & certainly not with the delicacy with which I treat my mechanics. The public have sufferred beyond calculation by the effects of the system, & more by its administration. I will not trespass upon your time to explain, but perhaps some enquiry made by made in Congress on the subject. I have had no access to the President since the first days of his Administration, during which he acted in regard to the public Works with a justice & decision, which in spite of the Commissioner, has given us this incomparable marble. I shall ever revere his character, as then exhibited.—
                    I shall probably reside in Baltimore where I am building the Exchange, unless I could Succeed Mr Baldwin in Virginia
                    
                        Most truly Yrs
                        B H Latrobe
                    
                